NOTE: This order is n{)nprecedenti:1l.
United States Court of Appeals
for the FederaI Circuit
EDWARD W. VAN ROMER and
BASIC CONCEPTS, INC.,
Plaimfiffs-App€1lees,
V.
INTERSTATE PRODUCTS, INC.,
Defen.dant-Appellcmt.
2010-1361
Appcz11 from the Unit.0d St-ames District C0urt for the
District. of S0uth Car0lina in case n0. 06-CV-2861 M;1gis-
trade Judge Wi1liarn M. Cat0e, Jr.
ON MOTION
0 R D E R
Up0n consideration of Int01'Stat0 Pr0ducts, Inc.’s rnu-
ti0n for 21 60-day stay of pr0c0edings, to pursue esctt1cn1en1;
diScuSsi0nS,
I’I‘ ls 0R:)1M~1H1) THA“F:

VAN ROMER V. INTERSTATE PRODUCTS 2
The motion is granted The briefing schedule is
stayed for 60 days from the date of filing of this order
The parties are directed to file a status report within 30
days of the date of filing of this orderand every 30 days
thereafter, or, if settlement is co1npleted, within 14 days
of the date the settlement becomes final
FoR THE CoURT
JU}_ 09 2010
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Cort R. Flint, Jr., Esq.
Timothy D. St. Clair, Esq.
s19
FIL D
u.s. collar oFEPPEALs ron
me FEOERAL clRcun‘
JUL 09 2010
1101 HORBALY
CLHiK